DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were received on 11/14/2021. Claims 1, 3, 5, 9 have been amended. Claims 4, 6-8, 10 and 17 are cancelled. 
Please note that amendments should all be underlined in claim 1 to avoid a non-compliant Office Action. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Drawings
The drawings submitted on 1/15/2020 have been considered. 
Claim Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first peripheral edge (component 35)  and at least two cathode fluid access edges of the fluid flow plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Analysis
It is noted that claims 1-3, 5, 9, 11-16 comprises “intended use” language such as coolant fluid and cathode fluid and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).




Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goebel et al., on claims 1, 2, 13-15 are withdrawn because the Applicant has amended the claims.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marianowaki et al. (US Patent 5227256), on claims 1-17 are withdrawn because the Applicant amended the claims.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goebel et al., on claims 1-8, 11-15 are withdrawn because the Applicant has amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 9, 11-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marianowski (US Patent 6,261,710).

Regarding claim 2, the Marianowski  discloses the first distribution gallery is configure for fluid communication and fluid distribution between the array of first fluid transfer points and the at least two arrays of second fluid transfer points, disposed at oblique angles (before inlet and outlet manifolds at the edges of region comprising 61) to the first peripheral edge portion such that the total length of the at least two arrays of second fluid transfer points is at least as the length of the array of first fluid transfer points (the length of the total oblique angles at the edge before entering the manifolds is larger than the length of the edges of the active to the inactive area).
Regarding claims 3 and 9, the Marianowski  reference discloses a method of directing a fluid and a product of  electrochemical fuel cell assembly a comprising a flow 
Regarding claim 5, the Marianowski  discloses the array of the first fluid transfer points and the array of the third fluid transfer points are superposed on one another (when the plates are stacked; Fig. 1 and 3).
Regarding claim 11, the Marianowski  reference discloses at least two different fluid access edges comprises internal edges of the flow plate (manifolds are internal of the flow plate)
Regarding claim 12, the Marianowski  reference further discloses the internal edges of the flow plate form at least part of at least one port passing through the flow plate (50, 50’).
Regarding claims 13, Marianowski  discloses further comprising passing fluid through each fluid flow channel (Fig. 1, the arrows indicate the fluid flow).
Regarding claim 14, the Marianowski  reference disclose in which the at least two cathode fluid access edges comprises castellated structure (plurality of 61).
Regarding claims 15 and 16, the Marianowski  discloses the fluid flow plate in which the first gallery is shaped such that the total length of the arrays of second fluid .
Double Patenting
The nonstatutory double patenting rejection is maintained and repeated below for convenience.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,541,430. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation does not preclude one another. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,170,772. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation does not preclude one another. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 9, 11-16  have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725